                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

205 RUIDOSO INVESTMENTS, LLC,

              Plaintiff,
v.                                                        CV No. 19-243 CG/SMV

WESTFIELD INSURANCE COMPANY,

              Defendant.

            ORDER GRANTING STIPULATION OF DISMISSAL AS TO
         COUNT II AND COUNT III OF PLAINTIFF’S ORIGINAL COMPLAINT

       THIS MATTER is before the Court on Defendant Westfield Insurance Company’s

Stipulation to Dismiss Count II and Count III of Plaintiff’s Original Complaint (the

“Stipulation”), (Doc. 47), filed September 26, 2019. In the Stipulation, the parties agree

that Plaintiff’s Count II for Unfair Insurance Claim Practices, Count III for Bad Faith, any

claim for punitive damages, and any claim for attorneys’ fees and costs against

Defendant shall be dismissed with prejudice from this lawsuit, with each party bearing

their own attorneys’ fees and costs. The Court, having reviewed the Stipulation, finds

the Stipulation is well-taken and shall be GRANTED. Therefore, the only remaining

cause of action in this lawsuit is Plaintiff’s Count I for breach of contract.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
